Separate opinion of
Judge Sherwood.
I concur in the above reasoning and in the result reached. But I will not be understood as concurring in such portion of the foregoing opinion which seemingly intimates the validity of the ordinance in question. I hold the ordinance absolutely invalid, on the broad ground, that its direct 'effect is to invade and necessarily destroy one at least of those “ certain inalienable rights ” of the citizen bestowed by the Creator and guaranteed by the organic law, personal libsrty.
In sparsely populated regions the encroachments on this right are infrequent, but it is in districts having dense population where encroachments on the liberty of the citizen are of more frequent occurrence, and more frequently successful. And such attempted encroachments are usually justified on the specious plea of necessity. Besides, the power to restrain certain associations must necessarily imply and embrace the power to compel such associations, whenever those having the authority to prohibit shall thus determine.